 In the Matterof GENERAL MOTORS CORPORATION, TERNSTEDT MANU-FACTURING DIVISIONandSOCIETY OF DESIGNING ENGINEERS, LOCALNo. 201,AFFILIATED WITH THE FEDERATION OF ARCHITECTS,ENGINEERS,CHEMISTS AND TECHNICIANS, AFFILIATED WITH THE C. I.0.Case No. R-3690.Decided July 18, 1941Investigationand Certificationof Representatives:stipulation for certificationupon consent election.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert C. Carson,of Detroit, Mich., for the Company.Mr. Joseph S. JacobyandMr. S. 0. Blackburn,of Detroit, Mich.,for the Union.Mr. Armin Uhler,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 22, 1940, Society of Designing Engineers, Local No. 201,affiliated with the Federation of Architects, Engineers, Chemists andTechnicians, affiliated with the C. I. O., herein called the Union, filedwith the Regional Director for the Seventh Region (Detroit, Michi-gan) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of General Motors Cor-poration, Ternstedt Manufacturing Division, herein called the Com-pany, engaged in the production of automobile and household appli-ances, hardware, and parts and accessories at Detroit, Michigan, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 13, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On June11, 1941, the Board, the Company, and the Union entered into a33 N. L.R. B., No. 103.540 GENERAL MOTORS CORPORATION541"STIPULATION FOR CERTIFICATION OF REPRESENTA-TIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election was conducted on June20, 1941, under the direction and supervision of the Regional Directoramong all designers, detailers, checkers, tracers, and blueprint-machineoperators in the Tool Drafting Department and ProductEngineer-ing Department of the Company, excluding supervisors, plant engi-neer, chief engineers, chief draftsmen, clerks, and stenographers, todetermine whether said employees desire to be represented for thepurpose of collective bargaining by the Union.On June 23, 1941,the Regional Director issued and duly served upon the parties anElection Report on the ballot.No objections to the conduct of theballot or to the Election Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibilitylist--------------------------------------57Total ballots cast-----------------------------------56Totalballots challenged-------------------------------------0Total blank ballots------------------------------------------1Totalvoid ballots--------------------------------------------0Total valid votes cast------------------------------------55Votes castfor Local 201, Societyof Designing Engineers, affili-ated with the Federationof Architects,Engineers,Chemistsand Technicians,affiliatedwith the C. I. 0----------------- 53Votes castagainst Local201, Societyof Designing Engineers,affiliatedwith the Federation of Architects,Engineers, Chem-ists and Technicians,affiliatedwith the C. I 0--------------2Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, TernstedtManufacturing Division, Detroit, Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All designers, detailers, checkers, tracers, and blueprint-machineoperators in the Tool Drafting Department and Product EngineeringDepartment of the Company, excluding supervisors, plant engineer,chief engineers, chief draftsmen, clerks, and stenographers, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.Society of Designing Engineers, Local No. 201, affiliated withthe Federation of Architects, Engineers, Chemists and Technicians,affiliated with the C. I. 0., has been designated and selected by a ma-jority of the employees in the above unit as their representative for 542DECISIONSOF NATIONALLABOR RELATIONS BOARDthe purposes of collective bargaining and is the exclusive represent-ative of all the employees in said unit within the meaning of Section9 (c) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,,IT IS IIEREBY3CERTIFIED that Society of Designing Engineers, LocalNo. 201; affiliated with the Federation of Architects, Engineers, Chem-ists and Technicians, affiliated with the C. I. 0., has been designatedand selected by a majority of all designers, detailers, checkers, tracers,and blueprint-machine operators in the Tool Drafting Departmentand Product Engineering Department of General Motors Corpora-tion,Ternstedt Manufacturing Division, Detroit, Michigan, exclud-ing supervisors,, plant engineer, chief engineers, chief draftsmen,clerks, and stenographers, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the Act, Society of Designing Engineers, Local No. 201,affiliated with the Federation of Architects, Engineers, Chemists andTechnicians, affiliated with the C. I. 0., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.